Exhibit 10.34





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS IN SINGAPORE


QUALCOMM Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Deferred Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Non-Employee Director Deferred Stock Unit Award is subject to all of
the terms and conditions as set forth herein and the Non-Employee Director
Deferred Stock Unit Agreement for Non-Employee Directors in Singapore (the
“Agreement”) (attached hereto) and the Plan which are incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Agreement shall have the meaning set forth in the Plan. A copy of the Plan
can be obtained from the Stock Administration website, located on the Company’s
internal webpage, or you may request a hard copy from the Stock Administration
Department.




Participant: «First_Name» «Last_Name»        Grant No.: «Number»
Emp #: «ID»
Shares Subject to Deferred Stock Unit: «Shares_Granted»

Date of Grant: «DSU_Date»    


Vesting Dates


This Deferred Stock Unit Award is fully vested on the Date of Grant.


Specified Settlement Date


The Specified Settlement Date shall be [for annual grants made in connection
with an annual meeting specify date that is (1) 3 years from Date of Grant or
(2) the later date specified in a valid election] [for grants made to directors
appointed between annual meetings, specify date that is (1) the third
anniversary of the most recent annual meeting or (2) the later date specified in
a valid election].  However, as provided in Section 2.1 of the Deferred Stock
Unit Agreement, these Deferred Stock Units may be settled earlier upon certain
other events.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Agreement and the Plan (including, but not
limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts the Deferred Stock Unit Award subject to all of its
terms and conditions and further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between the Participant and the Company regarding the acquisition of stock in
the Company and supersede all prior oral and written agreements pertaining to
this particular Deferred Stock Unit Award.


QUALCOMM Incorporated:                Non-Employee Director:




By:             
_____________________________________
Steven M. Mollenkopf                Signature
Chief Executive Officer
Dated: «DSU_Date»                Date:_________________________________    


Attachment:    Non-Employee Director Deferred Stock Unit Agreement for
Non-Employee Directors in Singapore - (Singapore A7 -
Annual)                                        
Eff 3/8/16





--------------------------------------------------------------------------------





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS IN SINGAPORE


Pursuant to the Grant Notice and this Non-Employee Director Deferred Stock Unit
Agreement for Non-Employee Directors in Singapore (the “Agreement”), Qualcomm
Incorporated (the “Company”) has granted you a Deferred Stock Unit Award with
respect to the number of shares of the Company’s common stock (“Stock”)
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement but defined in the Qualcomm Incorporated 2016 Long-Term Incentive Plan
(the “Plan”) shall have the same definitions as in the Plan.
The details of this Deferred Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1SERVICE. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.2VESTING. Except as otherwise provided in the Plan or this Agreement, this
Deferred Stock Unit Award will vest on the Vesting Dates set out in the Grant
Notice (the “Vesting Dates”). Except as otherwise expressly set forth in the
Grant Notice, in the event of the termination of your Service for any reason,
whether voluntary or involuntary, all unvested Deferred Stock Units shall be
immediately forfeited without consideration. Unless and until the Deferred Stock
Units vest on the applicable Vesting Dates, you will have no right to payment of
any such Deferred Stock Units.
2.SETTLEMENT OF THE DEFERRED STOCK UNITS.
2.1SETTLEMENT DATE. The “Settlement Date” of your vested Deferred Stock Units
shall be the earliest to occur of the following: (a) the Specified Settlement
Date set out in the Grant Notice, or such later date as you may elect in
accordance with Section 409A of the United States Internal Revenue Code of 1986,
as amended (the “Code”); (b) your death; (c) your Disability, to the extent such
Disability constitutes a “disability” pursuant to Section 409A of the Code; or
(d) a Change in Control, to the extent such Change in Control constitutes a
“change in ownership or effective control of the corporation” with respect to
the Company pursuant to Section 409A of the Code.
2.2TIME AND FORM OF PAYMENT. Your vested Deferred Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares) on, or as soon as
practicable following, but in no event later than thirty (30) days after, the
Settlement Date, except as otherwise specified below. To assist you in
satisfying federal, state, local, or non-U.S. income tax or social insurance
obligations arising from your Deferred Stock Unit Award, the Company will allow
you to make a one-time irrevocable election no later than (60) days after the
Date of Grant specified in the Grant Notice, authorizing the Company to pay cash
in lieu of Stock with respect to a percentage of the Deferred Stock Units equal
to (i) if you are subject to U.S. income tax, the sum of (a) the federal tax
rate for supplemental wages in effect under Section 1(i)(2) of the Code and (b)
the California tax rate for supplemental wages other than stock options and
bonus payments in effect under Section 18663(b)(1) of the Revenue and Taxation
Code and/or (ii) if you are subject to any non-U.S. tax, any applicable non-U.S.
income or social insurance taxes at the applicable rates in effect at the time
of payment (such applicable amounts referred to herein as the “Tax Percentage”).
The amount of cash paid in lieu of such shares of Stock shall be equal to (i)
the number of Deferred Stock Units (rounded up to the nearest whole Deferred
Stock Unit) corresponding to the Tax Percentage, multiplied by (ii) if the Stock
is listed on a national or regional securities exchange or market system, the
closing price of a share of Stock as quoted on such national or regional
securities exchange or market system constituting the primary market for the
Stock on the last trading day prior to the Settlement Date, or, if the Stock is
not listed on a national or regional securities exchange or market system, the
price of a share of Stock as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse (the price determined under this clause (ii) being hereinafter
referred to for purposes of this Agreement





--------------------------------------------------------------------------------





as the “Fair Market Value of the Stock”). Any election to receive a portion of
the Deferred Stock Unit Award paid in cash as specified in this Section 2.2
shall not be effective with respect to any Settlement Date that occurs within
six (6) months after the later of the date of the election or the Date of the
Grant specified in the Grant Notice.
3.TAX WITHHOLDING. As a non-employee Director of the Company, you should report
any income you derive from the Deferred Stock Unit Award and pay all applicable
income taxes and social insurance contributions on such income. Notwithstanding
the foregoing, in the event that a Participating Company has any income tax,
social insurance contribution, payroll tax or other tax-related withholding
(“Tax-Related Items”) obligation with respect to the income you derive from the
Deferred Stock Unit Award, you authorize the Participating Company, at its
discretion, to withhold all applicable Tax-Related Items legally payable by you
by withholding in shares of Stock. In the event that the Company cannot legally
satisfy the Tax-Related Items obligations by such withholding in Shares, the
Company shall be entitled to withhold all applicable Tax-Related Items legally
payable by you by one or a combination of the following methods: (i) withholding
from cash compensation payable to you by the Company or (ii) arranging for the
sale of shares of Stock acquired upon payment of the Deferred Stock Unit Award
(on your behalf and at your direction pursuant to this authorization). Finally,
you agree to pay on demand to the Participating Company any amount of
Tax-Related Items that the Participating Company may be required to withhold as
a result of your participation in the Plan or the payment of shares of Stock
that cannot be satisfied by the means previously described.
4.TAX ADVICE. You acknowledge that you may be subject to federal, state, local,
and non-U.S. income tax and social insurance obligations arising from your
Deferred Stock Unit Award. You represent, warrant and acknowledge that the
Company has made no warranties or representations to you with respect to the
income tax or social insurance consequences of the transactions contemplated by
this Agreement, and you are in no manner relying on the Company or its
representatives for an assessment of such tax consequences. YOU UNDERSTAND THAT
THE TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU
SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL INSURANCE
TREATMENT OF ANY DEFERRED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
5.DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents in the form, payable on the
terms and at such times as provided in Section 11.2(b)(i) of the Plan.
6.RESTRICTION ON SALE AND TRANSFERABILITY. You hereby agree that any shares of
Stock acquired pursuant to this Deferred Stock Unit Award will not be offered
for sale in Singapore prior to the six-month anniversary of the Date of Grant,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
7.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting and settlement of
this Deferred Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting the Deferred Stock Unit Award,
you agree not to sell any of the shares of Stock received under this Deferred
Stock Unit Award at a time when applicable laws or Company policies prohibit a
sale.
The Deferred Stock Unit Award is being made in reliance on section 273(1)(f) of
the SFA, on which basis it is exempt from the prospectus and registration
requirements under the SFA, and is not made with a view to the underlying shares
of Stock being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
8.TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of a
Deferred Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer,





--------------------------------------------------------------------------------





assignment, pledge, encumbrance, or garnishment by your creditors or by your
beneficiary, except (i) transfer by will or by the laws of descent and
distribution or (ii) transfer by written designation of a beneficiary, in a form
acceptable to the Company, with such designation taking effect upon your death.
All rights with respect to the Deferred Stock Unit Award shall be exercisable
during your lifetime only by you or your guardian or legal representative. Prior
to actual payment of any Deferred Stock Units, such Deferred Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
9.DEFERRED STOCK UNITS NOT A SERVICE CONTRACT. This Deferred Stock Unit Award is
not an employment or service contract and nothing in this Agreement, the Grant
Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Deferred Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
10.RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of
the Deferred Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
11.REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the Deferred Stock Units may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable securities laws.
12.VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Deferred Stock Units.
13.CODE SECTION 409A. It is the intent that the payment of Deferred Stock Units
as set forth in this Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted accordingly. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the payments of Deferred Stock
Units provided for under this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the payments of Deferred Stock Units provided for
under this Agreement.
14.NOTICES. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
15.DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security or insurance number or other identification
number, salary, nationality, and any shares of stock or directorships held in
the Company, and details of the Deferred Stock Units or any other entitlement to
shares of Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”), for the purpose of implementing, administering and managing
the Plan.





--------------------------------------------------------------------------------





Participants residing outside the U.S, should understand the following: Data
will be transferred to E*TRADE Financial Corporation and/or its affiliates
(collectively, “E*TRADE”), or such other stock plan service provider as may be
selected by Company in the future, which is assisting Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Stock Administration department. You authorize the
Company, E*TRADE, and any other possible recipients that may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Stock Administration department.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. If you do not
consent, or if you later seek to revoke your consent, your status or service
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Deferred Stock Unit Awards or other awards or administer or maintain
such awards.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
16.NATURE OF GRANT. In accepting the Deferred Stock Unit Award, you acknowledge
and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan, the Agreement or the Grant
Notice;
(b)the award of Deferred Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Deferred Stock
Units, or benefits in lieu of Deferred Stock Units, even if Deferred Stock Units
or other Awards have been awarded in the past;
(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)your participation in the Plan is voluntary;
(e)the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;
(f)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Deferred Stock Units resulting from termination of your
Service (for any reason whatsoever), and in consideration of the grant of the
Deferred Stock Units, you agree not to institute any claim against the Company,
any Subsidiary Corporation or Affiliate;
(g)the Company is not providing any legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Stock;
(h)you are hereby advised to consult with your own personal legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan; and





--------------------------------------------------------------------------------





(i)neither the Company nor any Participating Company is liable for any foreign
exchange fluctuation between your local currency and the United States Dollar
that may affect the value of this Deferred Stock Unit Award.
17.APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
18.IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Deferred Stock
Units, and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
19.ARBITRATION. Any dispute or claim concerning any Deferred Stock Units granted
(or not granted) pursuant to the Plan and any other disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding arbitration conducted by the American Arbitration Association
pursuant to the commercial arbitration rules in San Diego, California. By
accepting the Deferred Stock Unit Award, you and the Company waive your
respective rights to have any such disputes or claims tried by a judge or jury.
20.AMENDMENT. Your Deferred Stock Unit Award may be amended as provided in the
Plan at any time, provided no such amendment may adversely affect the Deferred
Stock Unit Award without your consent unless such amendment is necessary to
comply with any applicable law or government regulation, or is contemplated in
Section 13 hereof. No amendment or addition to this Agreement shall be effective
unless in writing or in such electronic form as may be designated by the
Company.
21.GOVERNING PLAN DOCUMENT. Your Deferred Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
22.SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
23.DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.
24.WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.


DSU Annual Singapore A7-A                                    Eff 3/8/16





--------------------------------------------------------------------------------





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS IN SINGAPORE




QUALCOMM Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Deferred Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Non-Employee Director Deferred Stock Unit Award is subject to all of
the terms and conditions as set forth herein and the Non-Employee Director
Deferred Stock Unit Agreement for Non-Employee Directors in Singapore
(“Agreement”) (attached hereto) and the Plan which are incorporated herein in
their entirety. Capitalized terms not otherwise defined in this Grant Notice or
the Agreement shall have the meaning set forth in the Plan. A copy of the Plan
can be obtained from the Stock Administration website, located on the Company’s
internal webpage, or you may request a hard copy from the Stock Administration
Department.




Participant: «First_Name» «Last_Name»        Grant No.: «Number»
Emp #: «ID»
Shares Subject to Deferred Stock Unit: «Shares_Granted»

Date of Grant: «DSU_Date»    


Vesting Dates


This Deferred Stock Unit Award is fully vested on the Date of Grant.


Specified Settlement Dates


The Specified Settlement Date shall be [for annual grants made in connection
with an annual meeting specify date that is (1) 3 years from the Date of Grant
or (2) the later date specified in a valid election]. However, as provided in
Section 2.1 of the Deferred Stock Unit Agreement, these Deferred Stock Units may
be settled earlier upon the termination of the Participant’s Board service and
certain other events.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Agreement and the Plan (including, but not
limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts the Deferred Stock Unit Award subject to all of its
terms and conditions and further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between the Participant and the Company regarding the acquisition of stock in
the Company and supersede all prior oral and written agreements pertaining to
this particular Deferred Stock Unit Award.


QUALCOMM Incorporated:                Non-Employee Director:




By:             


_____________________________________
Steven M. Mollenkopf                Signature
Chief Executive Officer
Dated: «DSU_Date»                Date:_________________________________    




Attachment:    Non-Employee Director Deferred Stock Unit Agreement for
Non-Employee Directors in Singapore - (DSU Quarterly Singapore A7-Q)
Eff 3/8/16





--------------------------------------------------------------------------------





QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS IN SINGAPORE


Pursuant to the Grant Notice and this Non-Employee Director Deferred Stock Unit
Agreement for Non-Employee Directors in Singapore (the “Agreement”), Qualcomm
Incorporated (the “Company”) has granted you a Deferred Stock Unit Award with
respect to the number of shares of the Company’s common stock (“Stock”)
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement but defined in the Qualcomm Incorporated 2016 Long-Term Incentive Plan
(the “Plan”) shall have the same definitions as in the Plan.
The details of this Deferred Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1SERVICE. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.2VESTING. Except as otherwise provided in the Plan or this Agreement, this
Deferred Stock Unit Award will vest on the Vesting Dates set out in the Grant
Notice (the “Vesting Dates”). Except as otherwise expressly set forth in the
Grant Notice, in the event of the termination of your Service for any reason,
whether voluntary or involuntary, all unvested Deferred Stock Units shall be
immediately forfeited without consideration. Unless and until the Deferred Stock
Units vest on the applicable Vesting Dates, you will have no right to payment of
any such Deferred Stock Units.
2.SETTLEMENT OF THE DEFERRED STOCK UNITS.
2.1SETTLEMENT DATE. The “Settlement Date” of your vested Deferred Stock Units
shall be the earliest to occur of the following: (a) the Specified Settlement
Date set out on the Grant Notice, or such later date as you may elect in
accordance with Section 409A of the United States Internal Revenue Code of 1986,
as amended (the “Code”); (b) your separation from Service, to the extent such
separation constitutes a “separation from service” pursuant to Section 409A of
the Code; (c) your death; (d) your Disability, to the extent such Disability
constitutes a “disability” pursuant to Section 409A of the Code; or (e) a Change
in Control, to the extent such Change in Control constitutes a “change in
ownership or effective control of the corporation” with respect to the Company
pursuant to Section 409A of the Code.
2.2TIME AND FORM OF PAYMENT. Your vested Deferred Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares) on, or as soon as
practicable following, but in no event later than thirty (30) days after, the
Settlement Date, except as otherwise specified below. To assist you in
satisfying federal, state, local, or non-U.S. income tax or social insurance
obligations arising from your Deferred Stock Unit Award, the Company will allow
you to make a one-time irrevocable election no later than (60) days after the
Date of Grant specified in the Grant Notice, authorizing the Company to pay cash
in lieu of Stock with respect to a percentage of the Deferred Stock Units equal
to (i) if you are subject to U.S. income tax, the sum of (a) the federal tax
rate for supplemental wages in effect under Section 1(i)(2) of the Code and (b)
the California tax rate for supplemental wages other than stock options and
bonus payments in effect under Section 18663(b)(1) of the Revenue and Taxation
Code and/or (ii) if you are subject to any non-U.S. tax, any applicable non-U.S.
income or social insurance taxes at the applicable rates in effect at the time
of payment (such applicable amounts referred to herein as the “Tax Percentage”).
The amount of cash paid in lieu of such shares of Stock shall be equal to (i)
the number of Deferred Stock Units (rounded up to the nearest whole Deferred
Stock Unit) corresponding to the Tax Percentage, multiplied by (ii) if the Stock
is listed on a national or regional securities exchange or market system, the
closing price of a share of Stock as quoted on such national or regional
securities exchange or market system constituting the primary market for the
Stock on the last trading day prior to the Settlement Date, or, if the Stock is
not listed on a national or regional securities exchange or market system, the
price of a share of Stock as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will





--------------------------------------------------------------------------------





never lapse (the price determined under this clause (ii) being hereinafter
referred to for purposes of this Agreement as the “Fair Market Value of the
Stock”). Any election to receive a portion of the Deferred Stock Unit Award paid
in cash as specified in this Section 2.2 shall not be effective with respect to
any Settlement Date that occurs within six (6) months after the later of the
date of the election or the Date of the Grant specified in the Grant Notice.
3.TAX WITHHOLDING. As a non-employee Director of the Company, you should report
any income you derive from the Deferred Stock Unit Award and pay all applicable
income taxes and social insurance contributions on such income. Notwithstanding
the foregoing, in the event that a Participating Company has any income tax,
social insurance contribution, payroll tax or other tax-related withholding
(“Tax-Related Items”) obligation with respect to the income you derive from the
Deferred Stock Unit Award, you authorize the Participating Company, at its
discretion, to withhold all applicable Tax-Related Items legally payable by you
by withholding in shares of Stock. In the event that the Company cannot legally
satisfy the Tax-Related Items obligations by such withholding in shares, the
Company shall be entitled to withhold all applicable Tax-Related Items legally
payable by you by one or a combination of the following methods: (i) withholding
from cash compensation payable to you by the Company or (ii) arranging for the
sale of shares of Stock acquired upon payment of the Deferred Stock Unit Award
(on your behalf and at your direction pursuant to this authorization). Finally,
you agree to pay on demand to the Participating Company any amount of
Tax-Related Items that the Participating Company may be required to withhold as
a result of your participation in the Plan or the payment of shares of Stock
that cannot be satisfied by the means previously described.
4.TAX ADVICE. You acknowledge that you may be subject to federal, state, local,
and non-U.S. income tax and social insurance obligations arising from your
Deferred Stock Unit Award. You represent, warrant and acknowledge that the
Company has made no warranties or representations to you with respect to the
income tax or social insurance consequences of the transactions contemplated by
this Agreement, and you are in no manner relying on the Company or its
representatives for an assessment of such tax consequences. YOU UNDERSTAND THAT
THE TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU
SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL INSURANCE
TREATMENT OF ANY DEFERRED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
5.DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents in the form, payable on the
terms and at such times as provided in Section 11.2(b)(i) of the Plan.
6.RESTRICTIONS ON SALE AND TRANSFERABILITY. You hereby agree that any shares of
Stock acquired pursuant to this Deferred Stock Unit Award will not be offered
for sale in Singapore prior to the six-month anniversary of the Date of Grant,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
7.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting and settlement of
this Deferred Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting the Deferred Stock Unit Award,
you agree not to sell any of the shares of Stock received under this Deferred
Stock Unit Award at a time when applicable laws or Company policies prohibit a
sale.
The Deferred Stock Unit Award is being made in reliance on section 273(1)(f) of
the SFA, on which basis it is exempt from the prospectus and registration
requirements under the SFA, and is not made with a view to the underlying shares
of Stock being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.





--------------------------------------------------------------------------------





8.TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of a
Deferred Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Deferred Stock Unit Award shall be exercisable during your lifetime only by you
or your guardian or legal representative. Prior to actual payment of any
Deferred Stock Units, such Deferred Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
9.DEFERRED STOCK UNITS NOT A SERVICE CONTRACT. This Deferred Stock Unit Award is
not an employment or service contract and nothing in this Agreement, the Grant
Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Deferred Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
10.RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of
the Deferred Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
11.REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the Deferred Stock Units may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable securities laws.
12.VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of the
Deferred Stock Units.
13.CODE SECTION 409A It is the intent that the payment of Deferred Stock Units
as set forth in this Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted accordingly. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualify for
exemption from or comply with Section 409A of the Code; provided, however, that
the Company makes no representation that the payments of Deferred Stock Units
provided for under this Agreement will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to the payments of Deferred Stock Units provided for under this
Agreement.
14.NOTICES. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
15.DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security or insurance number or other identification
number, salary, nationality, and any shares of stock or directorships held in
the Company, and details of the Deferred Stock Units or any other entitlement to
shares of Stock awarded, canceled, exercised,





--------------------------------------------------------------------------------





vested, unvested or outstanding in your favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
Participants residing outside the U.S, should understand the following: Data
will be transferred to E*TRADE Financial Corporation and/or its affiliates
(collectively, “E*TRADE”), or such other stock plan service provider as may be
selected by Company in the future, which is assisting Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Stock Administration department. You authorize the
Company, E*TRADE, and any other possible recipients that may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Stock Administration department.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. If you do not
consent, or if you later seek to revoke your consent, your status or service
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Deferred Stock Unit Awards or other awards or administer or maintain
such awards.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
16.NATURE OF GRANT. In accepting the Deferred Stock Unit Award, you acknowledge
and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan, the Agreement or the Grant
Notice;
(b)the award of Deferred Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Deferred Stock
Units, or benefits in lieu of Deferred Stock Units, even if Deferred Stock Units
or other Awards have been awarded in the past;
(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)your participation in the Plan is voluntary;
(e)the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;
(f)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Deferred Stock Units resulting from termination of your
Service (for any reason whatsoever), and in consideration of the grant of the
Deferred Stock Units, you agree not to institute any claim against the Company,
any Subsidiary Corporation or Affiliate;
(g)the Company is not providing any legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Stock;





--------------------------------------------------------------------------------





(h)you are hereby advised to consult with your own personal legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan; and
(i)neither the Company nor any Participating Company is liable for any foreign
exchange fluctuation between your local currency and the United States Dollar
that may affect the value of this Deferred Stock Unit Award.
17.APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
18.IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Deferred Stock
Units, and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
19.ARBITRATION. Any dispute or claim concerning any Deferred Stock Units granted
(or not granted) pursuant to the Plan and any other disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding arbitration conducted by the American Arbitration Association
pursuant to the commercial arbitration rules in San Diego, California. By
accepting the Deferred Stock Unit Award, you and the Company waive your
respective rights to have any such disputes or claims tried by a judge or jury.
20.AMENDMENT. Your Deferred Stock Unit Award may be amended as provided in the
Plan at any time, provided no such amendment may adversely affect the Deferred
Stock Unit Award without your consent unless such amendment is necessary to
comply with any applicable law or government regulation, or is contemplated in
Section 13 hereof. No amendment or addition to this Agreement shall be effective
unless in writing or in such electronic form as may be designated by the
Company.
21.GOVERNING PLAN DOCUMENT. Your Deferred Stock Unit Award is subject to this
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
22.SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
23.DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.
24.WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
DSU Quarterly Singapore A7-Q                                 Eff 3/8/16



